 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPattern Makers' Association of Detroit and Vicinity,Pattern Makers' League of North America, AFL-CIO and Michigan Pattern Manufacturers Associ-ation. Case 7-CB-3623November 14, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn June 6, 1977, Administrative Law JudgeNorman Zankel issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief and the General Counsel filedlimited cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,'findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order asmodified herein.For the reasons set forth below we agree with theAdministrative Law Judge that Respondent Union'spractice of giving former business managers, formerassistant business managers, and current members ofits executive committee referral preference by placingtheir names at the top of the out-of-work listconstitutes a violation of Section 8(b)(1)(A) and (2)of the Act. This practice unlawfully encouragesunion membership by conferring special benefits oncertain members because of their status in the Unionand discriminates against employees who in theexercise of their Section 7 rights desire to refrainfrom union activity. As recognized in DairyleaCooperative, Inc., 219 NLRB 656 (1975), it is wellestablished that steward superseniority limited tolayoff and recall is presumptively valid though it canbe viewed as connecting the conferral of a specialbenefit to status in a labor organization. Thelawfulness of such limited special consideration isfirmly grounded in the determination that itsdiscriminatory impact is incidental to the legitimatestatutory purpose of furthering the effective adminis-tration of collective-bargaining agreements by assur-I We find merit in Respondent's contention that the testimony of JohnSurina and Charles Nagy on the subject of employer discrimination againstunion officials was relevant to these proceedings and should have beenadmitted in evidence. We also find, however, that Respondent was notprejudiced by the failure to admit this testimony. In rendering his Decisionthe Administrative Law Judge gave adequate consideration to Respondent'srecord evidence and evidence submitted by offer of proof both with regardto its asserted justification for changing from a "rule-of-live" to a "rule-of-one" referral procedure and with regard to its asserted justification forawarding preferential referrals to former business managers, former233 NLRB No. 77ing the continued presence of stewards on the job.Such a practice directly inures to the benefit of allunit employees.The situation presented by the instant case differsin several significant respects. The benefit conferredby the Union in this case goes substantially beyondmere job retention; it grants an actual preference forinitial hiring which in turn encompasses eligibility forall benefits under the collective-bargaining agree-ment.2In addition, it does not appear that the preferentialreferral practice as applied to current members of theexecutive committee actually bears any direct rela-tion to furthering the effective administration of thecollective-bargaining agreement on the job. Thepurpose of such referrals is to provide executivecommittee members with continuous employmentand, as such individuals are entitled to be referred tothe first available job opening in their classification,there is nothing to suggest that their employment at aparticular job location is in any way related to therepresentational needs of the employees at thatlocation. In fact, we note that it is the shop captainand not the members of the executive committee whohandles grievances at the first stage of the grievanceprocedure. We also note that the collective-bargain-ing agreement provides that the "shop captain shallbe employed when any other employees are workingprovided he is capable of doing the available work."It thus appears that the stewards' on-the-job presenceis reasonably assured. On the other hand, the role ofthe executive committee in processing grievances isnot directly facilitated by the stewards' presence onthe job, for its function appears to consist of sittingas a body to decide which unresolved grievancesshould be referred to the business manager forfurther action. The executive committee's otherresponsibilities primarily involve reviewing corre-spondence and authorizing payment of bills. It isapparent that the role of the executive committee inadministration of the collective-bargaining agree-ment could be performed as effectively when itsmembers are not actively employed on the job aswhen they are. We therefore conclude that thediscriminatory effect of awarding this significantbenefit to current members of the executive commit-tee cannot be justified as being merely incidental tothe furtherance of a legitimate statutory purpose.assistant business managers, and current executive committee members.Even if it be assumed that Respondent acted for the reasons claimed, thiswould not serve as lawful justification for its conduct or in any way alter theviolations found.2 For this reason we view Limpco Mfg., Inc., 230 NLRB 406 (1977).which involved the applicability of superseniority clauses to union officersfor purposes of job retention, as factually distinguishable and therefore notdispositive of the preferential referral issue in this case. Members Jenkinsand Penello note that they dissented in Limpco and adhere to their viewsexpressed therein.430 PATTERN MAKERS' ASSN. OF DETROITMoreover, the award of this preference to formerbusiness managers and assistant business managers isnot even plausibly justifiable. Inasmuch as theseindividuals no longer have any official unionresponsibilities it can hardly be maintained that theirpresence on the job accords any significant benefit tounit employees generally. It is evident that thepreferential referral of former business managers andassistant managers accomplishes nothing more thanrewarding these individuals for their past service tothe Union.Finally, the justification interposed by the Union insupport of its preferential referral practice serves tounderscore the unlawful basis for its maintenance.The Union asserts that its practice is necessary tocounter employers' discriminatory hiring practicesdirected at members of the executive committee,former business managers, and former assistantbusiness managers because of their union activity.This contention clearly indicates that the thrust ofRespondent's policy is to protect the jobs of specificindividuals because of their current or former statusin the Union and not to benefit members of thebargaining unit generally by facilitating the effectiveadministration of the collective-bargaining agree-ment. Accordingly, we conclude that this practiceencourages participation in union activity anddiscriminates against those who would exercise theirSection 7 right to refrain from engaging in suchactivity, in violation of Section 8(b)(1)(A) and (2) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Pattern Makers' Association of Detroit andVicinity, Pattern Makers' League of North America,AFL-CIO, its officers, agents, and representatives,shall take the action set forth in the said recommend-ed Order, as so modified.Substitute the following for paragraph 2(c):"(c) Post at its office and meeting halls, frequentedby its members and by employees, copies of theattached notice marked "Appendix." Copies of saidnotice, on forms provided by the Regional Directorfor Region 7, after being duly signed by itsrepresentative, shall be posted by Respondent Unionimmediately upon receipt thereof, and be maintainedby Respondent Union for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by RespondentUnion to insure that said notices are not altered,defaced,' or covered by any other material."DECISIONSTATEMENT OF THE CASENORMAN ZANKEL, Administrative Law Judge: This casewas heard before me on April 4 and 5, 1977, at Detroit,Michigan. The charge was filed by Michigan PatternManufacturers Association (hereinafter the Association)on August 30, 1976,1 against Pattern Makers' Associationof Detroit and Vicinity, Pattern Makers' League of NorthAmerica, AFL-CIO (hereinafter the Union).On January 17, 1977, a complaint2and notice of hearingwas issued by the Regional Director for Region 7 of theNational Labor Relations Board (hereinafter the Board)alleging, inter alia, that the Union violated Section8(b)(IXA), (2), and (3) of the National Labor RelationsAct, as amended (hereinafter the Act), by having (I)refused to bargain collectively in good faith with theAssociation when it unilaterally instituted a change in pastreferral practices and threatened to engage in a strike inorder to compel compliance with that change; (2) causedor attempted to cause the employer-members of theAssociation to discriminate against employees by imple-mentation of the alleged unilateral change; and (3)unlawfully created a preferred status to certain unionofficials in the established job-referral system.The Union filed a timely answer3in which it denied thesubstantive allegations of the complaint.All parties were afforded full opportunity to participatein the proceeding, to examine and cross-examine witnesses,and to present oral arguments. Counsel for the GeneralCounsel, the Union's counsel, and counsel for the Associa-tion filed posthearing briefs which have been considered.Upon the entire record in the case, including myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONSi. THE BUSINESS OF THE ASSOCIATIONThe parties agree that the Association is an unincorpo-rated association comprised of the following employer-members:Annex PatternAutomotive PatternCommerce Engineering & PatternPeerless PatternPerfection Pattern & Manufacturing Co.Progress PatternSuperior Patterni All dates are in 1976 unless otherwise stated.2 At the hearing, I granted General Counsel's unopposed motion toamend the complaint to strike par. 2 and to amend par. 3 to allege theAssociation is an "unincorporated association."a At the heanng, the Union amended its answer to admit thejurisdictional allegations of pars. 4, 5, and 6. Furthermore, the Unionadmitted the allegations of par. 3, except that portion which alleges theAssociation engages in collective bargaining.431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe parties further agree that during the year whichended December 31, 1976, at least one of the Association'sconstituent members, Perfection Pattern & ManufacturingCo., a Michigan corporation with a place of business inMadison Heights, Michigan, purchased and caused to betransported goods and materials valued in excess of $1million to its Madison Heights location, and that goodsand materials exceeding $50,000 in value were transportedand delivered to that location directly from points outsidethe State of Michigan. Additionally, the parties agree that,during the same period of time, Perfection Pattern &Manufacturing Co. sold and distributed products exceed-ing $1 million in value from the Madison Heights location,of which goods and materials valued in excess of $50,000were shipped from that location directly to points outsideof Michigan.The Union admits, and I find, that each of theAssociation members is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVED -THERESPONDENTThe Union admits, the record reflects, and I find thatPattern Makers' Association of Detroit and Vicinity,Pattern Makers' League of North America, AFL-CIO, is,and has been at all times material herein, a labororganization within the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Issues and ContentionsIt is alleged that shortly after the election of GeorgeSerkian as the Union's business manager, in April, theUnion unilaterally revised the previously existing, andmutually agreeable, job-referral practice from one whichpermitted Association members the selection of its employ-ees from among the top five names on the Union's out-of-work list to a practice which entirely eliminated any optionin employee selection. The General Counsel contends thatsuch a change could not be made unilaterally because, byestablished practice (though admittedly not by writtencontract), the Association and Union had in effect a job-referral system in which the parties participated by mutualacquiescence and which made the Union the exclusivesource of job referrals. The Union admits the change wasmade but asserts that, inasmuch as the parties had betweenthem no contractual exclusive referral provisions, it wasfree to alter the referral procedure. Moreover, the Unionclaims that operation of an out-of-work list is a matter ofinternal regulation.The complaint further alleges that in late May or earlyJune, and again in August, the Union's assistant businessmanager, Leo Virga, threatened employer-members of theAssociation with a strike in order to compel adherence to4 G.C. Exh. I(c), par. 13.s Brief of General Counsel.6 The material facts herein are not disputed. Wherever there areincidents described involving Assistant Business Manager Virga, thoseincidents are based upon the testimony of General Counsel's witnessesinasmuch as their narrations are uncontradicted and each such witness wasthe alleged unilaterally instituted change in the aforesaidreferral practice. The General Counsel contends that boththe change and the threat to strike constitute unlawfulrefusals to bargain on behalf of the Union, while the Uniondenies this assertion.Finally, the Complaint alleges that, "since on or aboutMarch 1, 1976 .. .[the Union] has established the practiceof placing"4the names of former business managers andcurrent executive committee members at the top of its out-of-work list, thereby awarding unlawful referral preferenceto those union officials. As will be further noted hereafter,the evidence in the record demonstrates that the Unionmaintained the practice of placing the names of itsexecutive committee members and former business manag-ers and former assistant business managers at the top of theout-of-work list for approximately the past 30 years. In herposthearing brief, counsel for the General Counsel con-tends that the allegation, insofar as it claims the practicewas "established" on March 1, 1976, was drafted to containthe reference to that date only to satisfy the Board's statuteof limitations. General Counsel argues that the gravamenof that allegation is, in reality, based upon the "mnainte-nance" of such a practice by the Union throughout theperiod of time material herein. Thus, General Counselcontends that the continuation of the longstanding practiceof placing the names of the stated union officials at thehead of the out-of-work list unlawfully "encourages unionmembership and discriminates with respect to hiringagainst employees who in the exercise of their Section 7rights desire to refrain from Union activity,"5 while theUnion disclaims such an effect.B. The Facts6As noted above,7the Union declined to agree that theAssociation engages in collective bargaining on behalf ofits employer-members. In this connection, Luther R.Hardin, vice president of Perfection Pattern & Manufac-turing Co., testified that the Association has been inexistence for at least 25 years preceding the hearing andthat one of its purposes is that its employer-membersbargain collectively, as a unit, with the Union. Hardin is amember of the Association's negotiating committee. Hefurther testified that he has participated in negotiations forcollective-bargaining agreements with the Union and thatthe authority for Associationwide bargaining emanatesfrom the execution of powers of attorney executed by theAssociation's constituent employers to the Association.The current collective-bargaining agreement between theparties was received in evidence8and reveals that theAssociation (therein referred to as the Employer) is asignatory, together with the Union. Hardin's uncontradict-ed testimony was that the Union has not requestedbargaining on any basis more narrow than Association-wide. Additionally, the Association's bylaws9recognize itsexistence for collective-bargaining purposes by providingsure and forthright in his testimony. Virga did not appear as a witness at thehearing.7 See fn. 3. supra.G.C. Exh. 3, effective September I, 1974, through August 31, 1977.9 G.C. Exh. 2, sec. 7.432 PATTERN MAKERS' ASSN. OF DETROITfor convening of special emergency meetings of theAssociation to consider "any problems dealing withchanges in the Labor Agreement ... ."Upon all the foregoing, I conclude and find that theAssociation does bargain collectively on behalf of itsemployer-members with the Union and exists, in part, forthat purpose. 0OAt least during the existence of the current collective-bargaining agreement, the parties maintained the followingjob-referral provisions:Article V, paragraph 13: The Union shall list andclassify its members as wood pattern makers, metalpattern makers, model makers, plastic and plasterpattern makers, and additional classifications, if any,and when the Employer calls the Union for patternmakers, the Employer shall be furnished the type ofpattern makers designated by him provided they areavailable. The Employer shall have the right to use anytype of pattern maker on any kind of pattern work.There are no other contractual provisions referring tohiring.To implement the above contract provision the Union'sbylaws contain "Rules"" which provide, in relevant part,that the Union will maintain an "Out-of-Work" list and"shall endeavor to secure employment for members in theorder in which their names appear" 12on the list.The current agreement applies to all journeyman woodand metal pattern and model makers, plaster and plasticpatternmakers, and apprentices employed by the Associa-tion's members, excluding guards and supervisors asdefined in the Act, and the parties agree that thoseemployees constitute a unit appropriate for collectivebargaining within the meaning of the Act.As indicated above, for approximately the last 30 years,continuing up to and including the hearing dates, theUnion engaged in the practice of inserting the names of itsexecutive committee members and former business manag-ers and assistant business managers at the top of the out-of-work list which was maintained in the categories of"Wood," "Metal," and "Hold and Away."'3Formerbusiness managers and assistant business managers wereplaced at the top of the appropriate list once, upon leavingoffice, while executive committee members received thatstatus throughout their terms of office. The record revealsthat the business managers, their assistants, and executivecommittee members are elected to their positions by theUnion's membership and are required to be members ino1 Stein Printing Company. 204 NLRB 17, fn. 3 (1973); Bill O'GradyCarpet Service, Inc., 185 NLRB 587, 590 (1970)." See Exh, B attached to G.C. Exh. 6, art. IV.12 Rule 7.13 This is a category designed to reflect that those whose names appearedwere unemployed, but temporarily indisposed to accept employment.14 Compare the out-of-work lists, G.C. Exh. 5, with the union officialsidentified on the last page of G.C. Exh. 4.1i Although he acknowledged he was not solely responsible for acquinngemployees as needed, I rely upon his testimony as evidence of the exclusivenature of the Union-Association referral practices because no contradictoryevidence was adduced by the Union, except that a designer had been hiredfrom other sources in 1975. That evidence does not, in my opinion, vitiatethe substance of Shepler's testimony which relates to patternmakers, notdesigners. Even if the comparison of job titles is invalid. Doolin testified thatgood standing of the Union to be eligible to run for thoseoffices. The Union, through testimony of Serkian andexecutive committee members John Surina and ArcadeLaPointe, concedes the existence of the above-describedprocedure in compilation of the out-of-work list. Moreover,the lists themselves abundantly reflect that practice.'4Although the current agreement contains no explicitlanguage making the Union the exclusive source of jobreferral, the evidence before me establishes, rather convinc-ingly, that such exclusivity existed in practice. Thus,General Counsel's witness, Wendell M. Doolin, presidentof Automotive Pattern, testified that in his experience(since 1959) his corporation hired no patternmaker fromany source but the Union and Wallace W. Shepler,foreman at Automotive Pattern, testified that he soughtemployees exclusively from the Union for at least the past6 years.15Doolin and Fred C. West, president of PeerlessPattern, admitted that, in 1975, Peerless Pattern hired threepatternmakers "off the street," but the record reveals thiswas accomplished with the Union's assent, there havingbeen executed a memorandum of understanding whichamended the collective-bargaining agreement. Noteworthyin this connection is the testimony of Donald Pellegren,Serkian's predecessor as the Union's business manager thatthe only instance during his two terms of office as businessmanager (1976 to 1969; and 1973 to 1976) where the Unionwas not used by Association members for job referral wasthat which involved the designer hired by AutomotivePattern.16General Counsel contends the evidence demonstrates theexistence of an exclusive hiring arrangement between theAssociation and the Union, in practice, while the Unionstrenuously argues that is not the case because (1) thecurrent agreement is "silent as to any employer obligationto hire exclusively through" the Union, (2) any employermember of the Association may recall all its laid-offemployees before utilizing the out-of-work list,7and (3)there existed instances where hirings were made fromsources other than the Union.s8I conclude none of thesereasons effectively diminishes the impact of the historicaloperation of the parties with one another herein. Insituations where contracts did not provide explicitly thatjob-referral clauses made the labor organizations theexclusive referral source, the Board nonetheless found suchexclusive arrangements existed either by implication ortacit agreement derived from the surrounding circumstanc-es.'9Thus, the Union's first reason is negated. As to theUnion's second claim, and assuming laid-off employeeshad in fact been recalled without use of the out-of-workhe called the Union and inquired whether there were designers availableprior to hiring that designer.19 Ibid'7 Serkian testified that such laid-off employees could be recalledwithout recourse to the list and without regard to their position on the list.This testimony was not contradicted. though he was not asked to specifyany situation where this occurred.is This refers to the hiring of the three patternmakers pursuant to thememorandum of understanding, and to the designer, both of which mattershave been discussed above.19 Southern Electrical and Pipefitting Corporation, 131 NLRB 44. 53-54(1961), Pipe Fitters Local Union No. 392 (Aleo Products, Inc.), 130 NLRB663, 664 (1961); Local 490, International Hod Carriers Building andConstruction Laborers Union, AFL-CIO, and J. Carl Dicus, Sr., Business(Continued)433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlist, it is probable that those employees would have beenreferred to their laid-off positions originally by the Unionfrom the out-of-work list, in accordance with the normalwell-established practice. Thus, it cannot be said that suchrecalls are useful examples of such Association members'freedom to hire as the Union seeks to ascribe to them.Finally, I discount the Union's third reason because thedesigner had been hired only after an inquiry as to designeravailability had been made and because the three pattern-makers had been hired pursuant to revised contractualarrangements between the parties. Indeed, the latter twoepisodes serve to buttress General Counsel's position thatthe Association considered the Union its singular source ofreferrals and enhances the implicit exclusive character ofthe referral system.Of significance in assessing the Union's disclaimer thatan exclusive hiring arrangement existed is the evidencepresented in connection with the allegation that a strikehad been threatened to enforce the alleged unilateralchange in the referral system. Shepler testified that,sometime in August, Virga told him there would be"trouble" if Shepler hired patternmakers off the street.Shepler was unable to recall anything more specific.Doolin, however, recounted that Virga said to him therewould be no work done by patternmakers if Doolin hiredpatternmakers off the street.20Doolin recalled this conver-sation occurred a few weeks after Serkian assumed hisbusiness manager position on April 21. The Unioncontends that what Virga said to Shepler is too ambiguousto comprise a threat.2' I find the remark valuable, however,as an aid in ascertaining the Union's views of the referralpractice. Thus, I view Virga's use of the word "trouble," inthe context uttered, as an expression of possessivenessnaturally attendant to a belief that the subject matter towhich it is addressed contains the element of exclusivity.Similarly, Virga's remarks to Doolin (not considered in thecontext of the alleged threat) are an even strongerpronouncement of such a feeling. If, indeed, Virgaunderstood that the Association members owed no obliga-tion to use the Union's referral system, it is illogical that hewould have found it necessary to say anything more thanhis first few words, to the effect that Doolin "had theprivilege of hiring off the street." The continued commentsadvising Doolin of a potential cessation of work areregarded as the logical extension and oral expression of anunderstanding that the Union's referral system should bethe source of Doolin's employees. The Union, in itsposthearing brief, notes that Doolin "acknowledged that hewas under no compulsion to hire the man referred by" theUnion.22Presumably, from this acknowledgment theUnion would argue that the employer-members of theAssociation themselves did not look toward the Union astheir exclusive source of referrals. Examination of thecontext of Doolin's acknowledgment reveals it was made inAgent (Dickmann-Pickens-Bond Construction Company), 130 NLRB 380,385-386 (1961).20 As noted in fn. 6, supra, Virga did not testify at the hearing. Doolintestified as follows:(By Doolin): He (Virga) said that I had the privilege of hiring off thestreet, but that there would be no work done in our shop by patternmakers if I hired from the street. And I asked him at the time if he wasresponse to a question relating to the employer's proceduresubsequent to a referral having been made by the Union.Thus, I consider the fact that an employer has the right toreject someone referred to it by the union irrelevant to theemployer's comprehension as to the initial contact with theunion to solicit the referral.In my opinion, the evidence as a whole warrants theconclusion that the parties herein, at all times relevant, didin fact operate pursuant to an implied exclusive job-referralsystem, and I so find.The current agreement is mute as to the manner in whichthe out-of-work lists will be utilized by the Union whenreferring employees to Association members. In practice,the business manager is responsible for maintenance andoperation of the out-of-work lists, and is assisted by hissecretary and the assistant business manager. As notedabove in subsection A, the General Counsel contends thatthe practice of the Union submitting five names from thelists was unlawfully unilaterally changed to submitting onlyone name after Serkian became business manager in April.The record reveals that, historically, the Union, prior toapproximately the year 1958, operated the out-of-work listsunder a so-called rule-of-one. In 1958, apparently becausethat operation was not sufficiently flexible, the unionmembership voted to change the operation of the referrallists to a "rule-of-five." There is no evidence that thechange, in 1958, from the rule-of-one to the rule-of-five wasnegotiated between the parties. Since 1958, and untilshortly after Serkian became business manager, the rule-of-five governed the Union's referrals to Association mem-bers. Under this rule, Association members seekingreferrals would inform the Union's business manager whowould submit the top five names on the out-of-work list tothe employer. The employer then selected the number ofemployees it needed from among the five names. Under therule-of-one, as operated by Serkian after May 1976, onlythe top name on the out-of-work list was submitted by theUnion. According to the uncontradicted testimony ofThomas J. Bedford, union president in early 1976, fiverank-and-file union members presented a petition to himproposing a change in the rule-of-five. This petitionultimately resulted in the union membership voting, onJune 15 and 16,23 to eliminate the rule-of-five. This actionwas taken upon the recommendation of the Union'sexecutive committee which had considered the Associa-tion's employers had utilized the rule-of-five in a discrimi-natory manner. Thus, Bedford (who also is the currentunion president) testified that union officers usually are thefirst employees selected for layoff,24and La Pointe testifiedthat, after having served as an executive committeemember and engaged in a strike in 1971, he was forced toaccept employment with a nonmember of the Associationtelling me that they would go on a strike and he said, no, I am nottelling you we will go on a strike. I am just telling you that our card-carrying members will not work.21 This contention will be disposed of in subsection C, I, infra.22 See Union's brief.23 See Exh. C attached to G.C. Exh. 6.24 The current agreement contains no seniority provisions.434 PATTERN MAKERS' ASSN. OF DETROITbecause, although referred, no Association member hadhired him.25I find that the change to the rule-of-one in1976 was instituted by the union membership acting uponthe petition seeking a revision of the referral procedure,and upon the belief of certain union officials that theAssociation members had misused their privileges underthe operation of the rule-of-five.26After the membership vote, the union members wereadvised of it by distribution of a notice dated June 1727and, according to Serkian (whose testimony was uncon-tradicted on this point), a copy of that notice was "postedin every shop ..."28 Thereafter, the Union sought tocomply with referral requests in accordance with the rule-of-one. There is a dispute as to whether or not theemployees have an option to reject someone referred underthe rule-of-one. The Union claims such option exists, whilethe Association denies this claim. Serkian testified that theUnion does not require an employer to accept theemployee referred from the top of the list. He indicated oncross-examination, however, that the Union would inquireas to the reasons for rejection and evaluate their validity.29I find, by this testimony, that the Union reserves to itself amodicum of final control over the employer's selection.To complete the description of the operation of the rule-of-one, reference is made to the discussion hereinaboverelative to Virga's dealings with Doolin and Shepler.30C. AnalysisI. The alleged refusal to bargainAs noted above, the General Counsel's theory of thealleged 8(b)(3) violation is based upon two acts: first, aunilateral change of the rule-of-five to the rule-of-one; andsecond, a threat to strike if employees are hired off-the-street.25 The Union offered the testimony of executive committee membersJohn Surina and Charles Nagy, and also of former Business ManagerPellegren, to provide further evidence of the Union's belief the Associationmembers had utilized the rule-of-five in a manner discriminatory towardunion officials, thereby providing justification for the 1976 change to therule-of-one. I sustained objections of the General Counsel and ChargingParty to such evidence and also rejected the offers of proof on this subjectmatter which were orally stated by the Union's counsel. It was my belief atthe hearing that the motivation for the change to the rule-of-one is irrelevantto the issue of whether the alleged, and admitted, change to the rule-of-oneis such a unilateral change under the circumstances herein as to constitute arefusal to bargain. So framed, the admissibility of the rejected evidence isdependent upon whether or not it relates to the Union's obligation tobargain with the Association about a change in the referral system. I havecarefully reconsidered my rulings in the light of the posthearing briefs, andthe law applicable to the issue as I have stated it, and adhere to the rulingsmade at the hearing.It must be noted that, at the hearing (see transcript) it was claimed.during argument upon the admissibility of the rejected evidence, that thatevidence related to the refusal-to-bargain allegations of complaint, par. 14.In his brief, for the first time, the Union's counsel urges the applicability ofthe rejected evidence to the issues of restraint, coercion, and discriminationalleged in complaint par. 13. While I perceive merit to the Union's latterargument. I find no reason to alter my previous rulings because I concludethat Bedford's and La Pointe's testimony concerning their perception ofpossible employer circumvention of the rights of union officials, coupledwith Serkian's uncontradicted testimony that he complained to severalemployer representatives of employer abuse of the rule-of-five, sufficientlysatisfies the Union's effort to supply evidence herein of the factor ofjustification which was addressed in Dairvlea Cooperarive Inc., 219 NLRB656(1975).The thrust of the Union's defense claims (a) the Union'sreferral procedures are not matters appropriate for collec-tive bargaining because they are internal rules, and (b) nothreats to strike can be derived from Virga's discussionswith Doolin or Shepler.There is no issue before me claiming the subject referralprocedures as they appear in, or operated under, thecurrent agreement comprise a discriminatory hiring hall.Therefore, the predicate of this analysis is that the referralprocedures between the parties herein, broadly speaking,are a mandatory subject for collective bargaining.3tIndeed, the Union acknowledges this point when, in itsbrief, it states that "Although it may be lawful to demandbargaining over the referral service procedures in thecontract negotiations ..[at the end of the term of thecurrent agreement] ... .in August 1977, there is no right todemand negotiations at the present time, especially in viewof the past practice of allowing the ...[Union] ...tooperate the referral service with no interference from the·..[Association]."32The Union rests its defense of this issue upon itscontention that the specific mechanics of operating thereferral procedure is an internal union procedure. Conse-quently, the Union contends it must follow that thestatutory mandates of bargaining do not attach to suchprocedure. I disagree.33In Tom Joyce Floors, Inc.,34theBoard held that an employer unlawfully refused to bargaincollectively when it declined to bargain over a nondiscrimi-natory hiring arrangement. The contractual referral clausein Tom Joyce, as herein, was not explicitly stated to beexclusive. Unlike the instant clause, however, that involvedin Tom Joyce contained extensive provisions describing theunion procedures for implementation of the referralprocess. Thus, the clause provided, among other things, forthe union to maintain two separate lists: the method bywhich workmen will be entered on the lists, and the orderAccordingly, I conclude the Union has not been prejudiced by myrulings.26 The General Counsel implies Serkian is not credible in his explanationthat the rule change was effected by vote of the membership by noting thatSerkian. in his preheating affidavit (G.C. Exh. 6) inconsistently stated that"the Executive Board voted to inform the ... Association of a change" inthe rules. I do not find the contents of the affidavit inconsistent withSerkian's oral testimony because, considering the total chronology of eventsherein, it is clear that both occurrences actually took place. Thus, prior tosubmitting the proposal to change the referral procedure to membership-at-large, the Union's executive committee took preliminary action.27 See Exh. C attached to G.C. Exh. 6.2I Transcnpt, p. 152. Serkian was positive the notice was posted,although not sure a copy, in the form attached to G.C. Exh. 6, had beenmailed by the Union to the Association members.29 Transcript, pp. 143-149.0 See also fn. 20, supra.31 Local 357, International Brotherhood of Teamsters. Chauffeurs. Ware-housemen and Helpers of Anmerica [Los Angeles-Seattle Motor Express] v.N.LR.BB, 365 U.S. 667, 676 (1961): Houston Chapter, Associated GeneralContractors of America, Inc., 143 NLRB 409, 411-413 (1963), affd. 349 F.2d449 (C.A. 5, 1965), cert. denied 382 U.S. 1026 (1966).32 Union's brief, p. 34.33 As aptly noted by the First Circuit Court of Appeals: "Congress didnot intend to restrict the duty to bargain collectively only to those subjectswhich up to 1935 had been commonly bargained about in negotiationsbetween employers and employees," but also it meant to compel bargaining"with respect to any lemployment I matter which umight in the future emergeas a bone of contention between them." W W Cross and Company. Inc., v.N.LRB., 174 F.2d 875, 878 (C.A. 1. 1949).34 149 NLRB 896(1964).435 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin which the union was to make referrals. The Board, proforma, adopted the trial examiner's conclusion that he had"no doubt that the proposed hiring procedures are 'termsand conditions of employment' within the reach of thestatutory bargaining obligation."35Inherent in that conclu-sion is the threshold resolution of the character of thehiring and referral machinery as bargainable subjectmatter. I conclude that, although the Board did notspecifically address this issue in Tom Joyce, it is encom-passed within its finding of violation. Accordingly, I findthat the subject matter of the rules-of-one and five hereinconstitutes a mandatory subject for collective bargaining.It cannot be said, as the Union would have it, that nobargaining order is appropriate herein because the currentagreement is not due to expire until August 31, 1977. Thebargaining obligation does not cease with the execution ofa contract. It is clear that the parties to collectivebargaining must deal with one another throughout the termof their agreement on issues pertinent to contract imple-mentation. The Union cites National Carbon Division,Union Carbide and Carbon Corporation36to support itsclaim of exoneration from the general duty to bargain.Inasmuch as the National Carbon Division case containsevidence that the subject matter over which midcontractnegotiations was sought had been considered by the partiesduring contract negotiations, I find it distinguishable fromthe instant proceeding. Herein, there is hardly a scintilla ofevidence that the parties had the referral machinery beforethem at the negotiating table.No party has suggested that the rules-of-one and five donot fall within the class of matters necessary to implemen-tation of their agreement. Paradoxically, the evidence thatsome employees were hired in 1975 pursuant to amemorandum of understanding reveals that the Unionitself acknowledged the relationship of the hiring andreferral practices to contract implementation. Upon theforegoing, I reject the Union's contentions based upontiming and, upon all the foregoing, I find that byunilaterally37changing the referral machinery from therule-of-five to the rule-of-one, in the period of May andJune 1976, the Union refused to bargain collectively ingood faith with the Association for the employees in theundisputed appropriate unit herein, in violation of Section8(b)(3) of the Act.With respect to the allegation that the Union threateneda strike to enforce compliance with the rule-of-one in 1976,the Union, claiming no such threat was made, asserts (I)that Virga's remarks to Doolin and to Shepler were nothingmore than his innocuous way of communicating expressionof the mood of the Union's membership when learning thatthe employers were circumventing the reestablished rule-of-one, and (2) that the words used by Virga38are not35 Id. at 905.36 IOO NLRB 689 (1952).37 As noted hereinabove, there is no dispute that the rule-of-one wasreestablished in 1976 by the Union acting alone.38 See fn. 20, supra."3 Sheet Metal Workers International Association, Local Union No. 223,AFL-CIO (Continental Air Filters Company and Cambridge Filter Corpora-lion and Gelfand Roofing Company), 196 NLRB 55 (1972), members wouldnot install nonunion label products; Los Angeles Mailers Union No. 9,International Typographical Union (Hillbro Newspaper Printing Company,Division of Hearst Publishing Companv. Inc.). 135 NLRB 1132, 1133-34susceptible, in any event, to the interpretation of a strike. Ireject both these contentions. Although it is true, as theUnion submits, Virga at no time actually used the word"strike" and literally denied the Union would strike, it isappropriate to examine the plain meaning of his actualwords within the context of utterance. Virga first toldDoolin if he hired off-the-street "there would be no work"and the "card-carrying members will not work." Virga latertold Shepler there would be "trouble" if employees werehired off-the-street. In isolation, the comment to Shepler, isambiguous but, viewed in the totality and chronologicalorder of events herein, the Doolin conversation affordsmeaning and substance to what was said to Shepler. Iconclude that the words used by Virga impart the classicdefinition of a strike.39Thus, I find that by bothconversations (Virga's self-serving denials notwithstanding)Virga uttered threats to strike.In urging Virga's words are merely advisory of the unionmembership's sentiments rather than threats, the Union'sbrief suggests he spoke as an individual and, therefore, inthe absence of direct evidence of official or formalauthorization, ratification, or adoption by the Union, noresponsibility for his words can be imposed upon it. I findthis suggestion untenable for the following reasons. First, itis clear that Virga's remarks are consistent with thepreviously announced intentions of the Union, as manifestby the above-described actions of its executive committeeand membership-at-large to reestablish the rule-of-one.Second, Virga, when making the comments, occupied theelective position as the Union's assistant business manager.Finally, no evidence was adduced at the hearing to showany effort to disavow his comments. In these circum-stances, I conclude that Virga, a designated agent of theUnion, was so endowed with ostensible and real authorityto act in its behalf as to impute to it responsibility for hisconduct herein.Upon the foregoing discussion relating to the allegedthreat to strike and, having in mind that Virga's words wereuttered in the context of Doolin and Shepler indicating thatthe Union's return to the rule-of-one might require them tohire off-the-street, and that the rules-of-one and five is amandatory bargaining subject, I find that Virga sought todeter the employer's action and to enforce adherence to theunilaterally imposed rule-of-one by unlawfully threateninga strike, in violation of Section 8(b)(3) of the Act.40(1962), employer could expect "trouble"; Building and Construction TradesCouncil of Tampa and Vicinity, AFL-CIO, et al. (Tarmpa Sand and MaterialCo.), 132 NLRB 1564, 1566 (1961), members would walk off the job:Lafayette Building and Construction Trades Council (Southern ConstructionCorporation). 132 NLRB 673 (1961), employer could expect trouble.Although the above statements were uttered in contexts differing from theinstant case, they are valid precedent to comprehend the relationshipbetween the word "trouble" or the effect of members refusing to work and astrike.4i Newspaper Printing Corporation, 221 NLRB 811, 821 (1975).436 PATTERN MAKERS' ASSN. OF DETROIT2. The alleged restraint, coercion, anddiscriminationThe parties agree that the underlying theory of the8(b)(1)(A) and (2) allegations is founded upon the princi-ples of Dairylea Cooperative, Inc.41where the Board, asenforced by the Court of Appeals 42for the Second Circuit,found it violative of the Act to accord superseniority tounion stewards for purposes other than layoff and recall.While the General Counsel and the Charging Party claimthe Dairylea holding supports a finding of violation herein,the Union contends that case is distinguishable from thefacts herein so as to preclude the existence of a violation. Inconsideration of the various arguments presented, thefollowing uncontested facts (not heretofore described) inthe instant record must be noted:(a) The current agreement between the partiescontains both maintenance-of-membership and validunion-shop clauses.43(b) Neither executive committee members, businessmanagers, nor assistant business managers regularlyperform day-to-day servicing of employees under theagreement. Such functions are performed by shopcaptains.44(c) Shop captains enjoy the right to be employed"when any other employees are working .. .".45(d) The agreement contains no seniority provisionsgoverning layoff and recall of unit employees.(e) The Union's membership, on past occasions,voted that certain members (including executive com-mittee members) be placed out of order on top of theout-of-work lists.(f) Shop captains are not executive committeemembers.(g) The executive committee consists of the Union'sfive officers, in addition to six members-at-large.My review and my analysis of all the arguments madeand precedent cited by the parties, together with myindependent research, convince me this case presents aunique situation, requiring a preliminary determinationwhether it is appropriate to apply the Board's Dairyleadoctrine to union officials other than stewards. To resolvethis issue requires consideration of the Dairylea rationaleand those cases decided by the Board subsequent to itspromulgation.Since 1949, the efficacy of maintaining continuity on thejob for union stewards was recognized by the SupremeCourt.46The Court noted, "Because a labor agreementassumes the proper adjustment of grievances at theirsource, the union chairmen play a very important role inthe whole process of collective bargaining." That thisrationale continues in existence is demonstrated by a veryrecent case issued by the Board on April 5, 1977. Thus, inUnion Carbide Corporation Chemical and Plastics Opera-4" See fn. 24, supra.42 N.L.R.B. v. Milk Drivers & Dairy Employees. Local 338, Teamsters, 531F.2d 1162 (C.A. 2, 1976).43 G.C. Exh. 3, art. V, par. I Iand 12.44 G.C. Exh. 3, art. XV, pars. 51 53; art. XVIII; art. XIX. Executivecommittee members, business managers, and their assistants becomeinvolved in grievance handling in the second step of the grievancetions Division, 228 NLRB 1152, 1154 (1977), the Boarddeclared, "We believe that the continuous presence of thesteward on the job 'redounds in its effect to the benefit ofall.' " It is noteworthy that the superseniority provisions inissue in the recent Union Carbide case, by its terms, appliedto "elected officials" as well as stewards, but the Board'sdecision is not so far-reaching because the practice of theparties therein was to accord the contractual superseniorityonly to the stewards. In finding the grant of superseniorityto stewards lawful under the circumstances of that case, theBoard explicitly recognized the continued validity of theCampbell rationale. Of particular interest with reference tothe instant issue is the concurring opinion of then BoardChairman Betty Southard Murphy who observed she"would find presumptively lawful job retention supersen-iority clauses for union stewards or officers whose functionsrelate in general to furthering the bargaining relationship."[Emphasis supplied. 228 NLRB at 1155.1In the more recent case of International Union, UnitedAutomobile, Aerospace and Agricultural Implement Workersof America, UAW, and its Local 1331 (Chrysler Corpora-tion), 228 NLRB 1446 (1977), the Board again affirmed theapplicability of Dairylea to determine the lawfulness of asuperior grant of overtime benefit to plant shop committee-men and chief stewards. These committeemen performedprimary grievance procedure functions. Thus, in the instantcase, there yet exists the question whether Dairylea shouldbe applied to business managers, assistant business manag-ers, and executive committee members. I conclude thecombination of the Campbell rationale and its adoption bythe Board both in Dairylea47and the above-cited UnionCarbide and Auto Workers cases impels the application oftheir principles to any union official, regardless of unionjob title, whose regular functions are identified with thoseof stewards. Accordingly, I find it appropriate to utilize theDairylea criteria in resolving the 8(b)(IXA) and (2) issuesherein.I turn now to the merits of the case at bar. Dairyleastands for the proposition that steward superseniority notpatently limited to layoff and recall is presumptivelyunlawful. This presumption can be rebutted by thepresentation of evidence in justification of a broader grant,and the burden of proof is upon the party asserting thelegality of the superseniority provision.48Herein, placingthe names of executive committee members, businessmanagers, and assistant business managers at the top of theout-of-work lists necessarily entitles them to more thanmere recall rights for, if and when hired, they becomeentitled to all contractual benefits. As noted hereinabove,the Union contends that its policy was needed to rectifyapparent discriminatory hiring practices of the Associa-tion's members. Thus, the Union's actions were designed tobe a substitute for the absence of seniority provisions in theagreement. I find, however, this is not precisely truebecause shop captains apparently were accorded theprocedure. Shop captains process grievances in the first step of the grievanceprocedure."1 G.C. Exh. 3, art. XV, par. 51.46 Aeronautical Industrial District Lodge 727 v. Canpbell et al., 337 U.S.521, 528 (1949).41 219 NLRB at 658, fn. 6.48 Id at 658.437 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprivilege of remaining on the job so long as otherbargaining unit employees were at work. I find no basis inthe relevant cases of Motion Picture Laboratory TechniciansLocal 780, IATSE, AFL-CIO (McGregor-Werner, Inc.),49Hospital Service Plan of New Jersey,50 or Union Carbide5sfrom which it is discernible that, in the instant circum-stances, the Union's evidence of justification (both receivedand submitted by offers of proof) effectively rebuts thepresumption of illegality. If the discrimination charged bythe Union had been practiced against stewards (or, herein,shop captains) or any other union official performing on-site servicing of employees, then I could possibly find theevidence herein satisfies the Union's burden of proof.However, the instant record makes it clear that it is theshop captains who are the primary functionaries in thegrievance procedure.52The executive committee principal-ly reviews correspondence and authorizes payment of billsand the main duties of the business manager and hisassistant involve collective-bargaining negotiations, griev-ance handling in the second step, and operation of the out-of-work list. It is clear, therefore, that the beneficial policyenunciated in Campbell and Dairylea is fulfilled bypermitting shop captains herein to retain their employmentfor as long as their services as union officials are required. Iperceive nothing in this record which demonstrates that theexecutive committee, the business manager, or the assistantbusiness manager cannot perform their regular unionactivities unless actively employed by one of the Associa-tion's members, and upon all the foregoing, I conclude thatplacement of those officers at the top of the out-of-worklists is not justified under the lesson of Dairylea.53It follows that the Union's practice in operating the out-of-work lists is inherently discriminatory and encouragesparticipation in union activities. In order to gain thehighest position on the lists an employee would have tocommend himself to the consideration of the entiremembership and become elected to office. It is notunrealistic to presume that those who evince a belief in andsupport for union policy and goals will be victorious in thequest to achieve office. Thus (to paraphrase the Board inDairylea) "participating in union activities ... an activityeven employees with merit and ability are free to foregounder Section 7 [of the Act] -is a necessary preconditionto obtaining the benefit preference of the disputed"54operation by the Union herein of its out-of-work lists. Noextensive discussion is necessary to demonstrate thediscriminatory effect of the Union's operation. Normally,the record reveals, employees sign the lists when theybecome unemployed and are referred to the Associationmembers as called for, in the order in which they signed thelist. As each name is deleted, the succeeding name isadvanced to a closer position for referral. Placing thenames of executive committee members, business manag-ers, and assistant business managers at the top of the listsclearly deprives others of normal mobility on those lists.Ironically, the Union argues the fact that the membership49 227 NLRB 558(1976).so 227 NLRB 585 (1976).51 228 NLRB 1152(1977).52 See, in this connection. International Union, United Automobile.Aerospace and Agricultural Implement Workers of America (ChnrslerCorporation), supra.itself authorized the preferential placement on occasions inthe past negates the existence of evidence of discriminatorymotivation, but I deem the facts such a vote was evennecessary and the membership did not grant that authoritycarte blanche to be strong evidence that the employeespossessed (or believed they possessed) certain proprietaryrights in the operation of the lists. Any encroachment onthose rights surely is discriminatory.Upon all the foregoing, I find that by maintaining asystem of placing the names of its executive committeemembers, business managers, and assistant business man-agers on top of the out-of-work lists, the Union violatedSection 8(b)( )(A) and (2) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Union set forth above, occurring inconnection with the operations of the employer-membersof the Association, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead, and have led, to labordisputes burdening and obstructing commerce and the freeflow of commerce.Upon the basis of the foregoing findings of fact,conclusions, and the entire record, I make the following:CONCLUSIONS OF LAW1. Pattern Makers' Association of Detroit and Vicinity,Pattern Makers' League of North America, AFL-CIO, theRespondent Union, is a labor organization within themeaning of Section 2(5) of the Act.2. Michigan Pattern Manufacturers Association, theCharging Party, is an unincorporated association whichengages in collective bargaining on behalf of its memberswhich are employers engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.3. By unilaterally changing the operation of its out-of-work lists in the period May-June 1976, the Union refusedto bargain collectively in good faith with the Association,in violation of Section 8(b)(3) of the Act.4. By Leo Virga, the Union's assistant business manag-er, stating that union members would not work and therewould be trouble if employees were hired off-the-street, theUnion unlawfully sought to compel compliance of Associa-tion members with the Union's unilaterally institutedchange in operation of its out-of-work list, thereby refusingto bargain collectively in good faith with the Association,in violation of Section 8(bX3) of the Act.5. By maintaining in effect, and operating, in 1976 and1977, a system of placing the names of its executivecommittee members, and former business managers andassistant business managers, on top of its out-of-work lists,53 This conclusion does not leave the Union without remedy for, ifevidence of the asserted discrimination against union officials is available,the Union could file unfair labor practice charges with the Board and,perhaps, a grievance under the agreement.5' 219 NLRB at 658.438 PATTERN MAKERS' ASSN. OF DETROITthe Union restrained, coerced, and discriminated, and isrestraining, coercing, and discriminating,55against employ-ees in the exercise of their rights guaranteed in Section 7 ofthe Act, and thereby violated, and is violating, Section8(b)(1)(A) and (2) of the Act.THE REMEDY56Having found that the Union has engaged, and isengaging, in certain unfair labor practices, I shall recom-mend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Having found that the Union discriminated against,restrained, and coerced, and is discriminating against,restraining, and coercing, employees by placing the namesof its executive committee members, former businessmanagers, and assistant business managers at the top of itsout-of-work lists, I shall recommend that the Union ceaseand desist from that practice.Having found that the Union unlawfully refused tobargain collectively in good faith with the Association byunilaterally changing its referral system from a rule-of-fiveto a rule-of-one and by threatening a strike to forcecompliance with that change, I shall recommend that theUnion cease and desist from making unilateral changes inthe operation of its referral system and from threatening tostrike to compel compliance with such changes.I shall also recommend that the Union return to itsoperation of out-of-work lists pursuant to the rule-of-fiveuntil such time, if any, that a different machinery foroperating the lists is mutually negotiated between theUnion and the Association through good-faith collectivebargaining or until a bona fide impasse has been reached;end recommend, in addition, that the Union forthwithnotify, in writing, the Association and each of its constitu-ent employer-members, and also the Union's membership-at-large, that the Union has reinstated the rule-of-five, asprescribed herein.Because there is no evidence herein to the effect that anyparticular employee suffered financial loss resulting fromany of the unfair labor practices found herein, and becausethere is record evidence that all available employees wereable to work during the period of these unfair laborpractices, the recommended Order will contain no provi-sion for payment by the Union of any monetary reimburse-ment.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER57Respondent, Pattern Makers' Association of Detroit andVicinity, Pattern Makers' League of North America, AFL-CIO, its officers, representatives, and agents, shall:1. Cease and desist from:(a) Maintaining or operating a referral system by whichthe names of union executive committee members, or thoseof former business managers and assistant businessmanagers, are placed at the top of its out-of-work lists.(b) Making any unilateral changes in the operation of itsout-of-work lists.(c) Threatening a strike in order to obtain compliancewith unilateral changes in its referral procedure.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Immediately return the operation of its out-of-worklists to the manner in which it operated under the rule-of-five and maintain that manner of operation until such time,if any, that a different referral system has been mutuallynegotiated between it and Michigan Pattern Makers'Association through collective bargaining, or until a bonafide impasse has been reached on that subject matter.(b) Forthwith notify, in writing, the Michigan PatternMakers' Association, and each constituent employer-mem-ber thereof, together with each member of the Union,58that the rule-of-five has been reinstated.(c) Post at its offices or meeting halls copies of the noticeattached marked "Appendix."59Copies of said notice, onforms provided by the Regional Director for Region 7 ofthe Board, after being duly signed by the Union's dulyauthorized representative, shall be posted immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps have beentaken to comply herewith.55 Based upon the evidence that the rule-of-one was in effect at the timeof the hearing.56 In developing the remedy, I am not unmindful of the potentialargument of mootness based upon the probability that the forthcomingnegotiations in August 1977 may well resolve the issues herein. Nonetheless.because of the unique situation presented by the application of Dairylea andbecause I consider the posting of a notice to the attention of the employeesagainst whom the discrimination was practiced will have a salutory effectconsistent with the purposes of the Act. I find it necessary that anappropriate remedy be formulated.57 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.5s The requirement of notice to all union members may be satisfied byposting a notice to their attention at all locations in the Union's office andmeeting halls where notices to employees and members are customarilyposted.59 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."439 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE ToEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportunity topresent evidence, it has been decided that we violated thelaw. We have been ordered to take certain steps to correctour violations and have been ordered to post this notice.We intend to abide by the Order and do the following:First, we notify you that the National Labor RelationsAct gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo engage in collective bargaining through arepresentative selected by youTo act together for collective bargaining or forother mutual aid or protectionTo refrain from any and all these things.WE WILL NOT restrain, coerce, or discriminateagainst you in the exercise of any of the above rights;more particularlyWE WILL NOT maintain or operate our out-of-worklists by placing the names of the Union's executivecommittee members, former business managers, andassistant business managers at the top of that list.WE WILL NOT make any changes in the operations ofour out-of-work lists on our own and without firstbargaining with Michigan Pattern Manufacturers Asso-ciation.WE WILL NOT threaten a strike for the purpose ofmaking any employer use ourjob-referral system in theway we unlawfully changed it.WE WILL immediately return the operation of ourout-of-work lists to the rule-of-five, and WE WILL notifyMichigan Pattern Manufacturers Association and eachemployer-member of that association, in writing, thatwe have done so.PATTERN MAKERS'ASSOCIATION OF DETROITAND VICINITY, PATTERNMAKERS' LEAGUE OFNORTH AMERICA, AFL-CIO440